Case 1:18-cv-00252-RGA Document 100 Filed 02/11/21 Page 1 of 4 PageID #: 6630




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

TYRONE J. MORRIS,                         :
                                          :
                       Plaintiff,         :
                                          :
              v.                          :       Civil Action No. 18-252-RGA
                                          :
CARLA COOPER,                             :
                                          :
                       Defendant.         :

                                     MEMORANDUM

       1.     Introduction. Plaintiff Tyrone J. Morris, an inmate at the James T.

Vaughn Correctional Center in Smyrna, Delaware, filed this action pursuant to 42

U.S.C. § 1983. (D.I. 1). He appears pro se and has been granted leave to proceed in

forma pauperis. (D.I. 7). The Second Amended Complaint (D.I. 18) is the operative

pleading. Before the Court are several motions filed by Plaintiff. (D.I. 74, 75, 76, 79,

85, 86, 89, 90, 95).

       2.     Motion for Extension of Time. Plaintiff seeks an extension of time to

respond to pending motions. (D.I. 74). The motion will be dismissed as moot. All

pending motions filed prior to the Docket Item 74 have been ruled upon.

       3.     Motion to Amend. Plaintiff moves to amend the Second Amended

Complaint to add mental suffering and/or add to the amended version Plaintiff submitted

on January 21, 2020. (D.I. 75; D.I. 75-1 at 16 of 18). The motion will be granted to the

extent that the prayer for relief now reads, “Light therapy – proper care maintained[;]

$400,000 for pain and suffering, and mental anguish suffering” and will otherwise be

denied.



                                              1
Case 1:18-cv-00252-RGA Document 100 Filed 02/11/21 Page 2 of 4 PageID #: 6631




       4.     Motion to Compel Sealed Volumes. Plaintiff moves the Court to compel

Defendant to produce his sealed medical records and grievances. (D.I. 76). The

motion will be dismissed as moot. The Court docket indicates that Defendant served

the sealed documents upon Plaintiff via U.S. mail on May 22, 2020. (See D.I. 50).

Plaintiff shall advise the Court if he did not receive copies of the records as indicated by

Defendant’s certificate of service.

       5.     Motion to Compel. Plaintiff moves to compel Defendant to answer

interrogatories served on January 27, 2020. (See D.I. 36, 79). According to

Defendant’s August 31, 2020 discovery status letter to the Court, she has answered the

interrogatories. (See D.I. 84). The answers, however, do not appear on the court

docket. The motion will be granted to the extent that Defendant has not yet answered

the interrogatories. If Defendant has not answered the interrogatories, she will be

ordered to do so within thirty days from the date of this order. If Defendant has

answered the interrogatories but failed to file them, then she will be ordered to file the

answers within one week of the date of this order.

       6.     Request for Counsel. Plaintiff has renewed his request for counsel.

(D.I. 85). The request will be denied for the reasons set forth in the November 20, 2019

Memorandum Order and the July 27, 2020 Memorandum and Order. (See D.I. 27, 80,

81). As noted, the case is not so factually or legally complex that requesting an attorney

is warranted. Plaintiff has added a new ground for counsel because he has no ability to

contact and question witnesses, but contradicts himself when he states that the

witnesses he has spoken to will only do so under Court order. (D.I. 85 at 2). Plaintiff

also refers to his “lack of medical and law lingo.” (Id.).



                                              2
Case 1:18-cv-00252-RGA Document 100 Filed 02/11/21 Page 3 of 4 PageID #: 6632




       7.     To date, Plaintiff has ably represented himself. In addition, the docket

indicates his ability to navigate the Federal Rules of Civil Procedure in seeking and

obtaining discovery. The Court finds that counsel is not warranted at this time.

Accordingly, the Court will deny without prejudice to renew Plaintiff’s request for

counsel. (D.I. 85).

       8.     Motion for Witnesses for Dispositive. Plaintiff seeks the full names and

addresses of individuals he names as witnesses. (D.I. 86). The motion will be denied

without prejudice to renew. It is not clear if this is a discovery request directed to

Defendant or if Plaintiff wishes to depose the named witnesses. In any event, the Court

does not have the information available to it.

       9.     If Plaintiff seeks to depose the individuals, the Court will consider a

renewed request upon a showing of Plaintiff’s ability to pay for the costs of depositions

of non-parties, including issuance and service of subpoena and court reporter fees. The

court has no authority to finance or pay for a party’s discovery expenses. Badman v.

Stark, 139 F.R.D. 601, 605 (M.D. Pa.1991); Doe v. United States, 112 F.R.D. 183, 184-

85 (S.D.N.Y. 1986); Sturdevant v. Deer, 69 F.R.D. 17, 19 (E.D. Wis. 1975); see

Pedraza v. Jones, 71 F.3d 194, 196 n.4 (5th Cir. 1995) (inmate proceeding in forma

pauperis in a civil action must pay the required fees for attendance and mileage).

       10.    Motions for Court Appointed Expert Witness Rule 706; Motion for My

Discovery – Expert Witness. Plaintiff renews his request for a court appointed expert

witness pursuant to Rule 706 to help him understand his medical records, to obtain an

expert opinion, and to assist in using medical records prior to Plaintiff’s incarceration

that back up his claims. (D.I. 89, 95; see D.I. 95-1). The motions will be denied for the



                                              3
Case 1:18-cv-00252-RGA Document 100 Filed 02/11/21 Page 4 of 4 PageID #: 6633




reasons set forth in the July 27, 2020 Memorandum and Order. (See D.I. 48, 80, 81).

Federal Rule of Evidence 706 provides that a District Court may “order the parties to

show cause why expert witnesses should not be appointed.” Fed. R. Evid. 706(a).

Plaintiff does not present any evidence that an expert is necessary for the Court’s

benefit at this stage of the litigation. Therefore, I will exercise my discretion and deny

the motions to appoint an expert witness.

         11.   Motion for Interrogatories. Plaintiff moves to serve interrogatories upon

non-parties. (D.I. 90). The motion will be denied. The Federal Rules of Civil Procedure

only permit the service of interrogatories upon parties to the litigation. See Fed. R. Civ.

P. 33.

         12.   Conclusion. As indicated, the Court will: (1) dismiss as moot the motion

for an extension of time; (2) grant the motion to amend to add a claim of mental

suffering and otherwise deny the motion; (3) dismiss as moot the motion to compel

sealed volumes; (4) grant the motion to compel interrogatory responses; (5) deny

without prejudice to renew the request for counsel; (6) deny without prejudice to renew

the motion for witness information; (7) deny the motions for a court-appointed expert;

and (8) deny the motion to serve interrogatories upon non-parties.

         A separate order shall issue.



                                           _/s/ Richard G. Andrews___________
                                           UNITED STATES DISTRICT JUDGE


February 11, 2021
Wilmington, Delaware




                                             4
